
	
		I
		112th CONGRESS
		1st Session
		H. R. 918
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Ms. Foxx introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  withholding of income and social security taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Withholding Tax Repeal Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)At the onset of
			 the Civil War, Congress passed the Revenue Act of 1861, which imposed a tax on
			 personal incomes and to assure timely collection, taxes were withheld at
			 the source by employers.
			(2)The need for
			 Federal revenue declined sharply after the war and in 1872, the income tax was
			 abolished and along with it, the Federal withholding mandate.
			(3)With passage of
			 the 16th amendment to the Constitution, Congress swiftly passed legislation
			 creating a Federal income tax, withheld before employee salaries were
			 paid.
			(4)In response to
			 growing taxpayer criticism of the withholding mandate, Treasury Secretary
			 William G. McAdoo stated that it would be very advantageous to … do away
			 with the withholding of income tax at the source because it would
			 eliminate a great deal of criticism which has been directed against the
			 law; a statement reflecting the sentiment which ultimately led to the
			 repeal of Federal withholding authority in 1917.
			(5)In the 1920s and
			 1930s, income taxes were due on March 15 following the end of the tax year and
			 could be paid either in one lump sum on that date or in quarterly
			 installments.
			(6)With the onset of
			 World War II, fearing that taxpayers might refuse to pay the higher tax rates
			 and surcharges associated with funding the war effort, Federal officials,
			 lawmakers, and political leaders such as President Franklin D. Roosevelt used
			 the military crisis to draw on Americans’ sense of patriotism and resurrect the
			 Federal withholding authority as a temporary wartime
			 measure.
			(7)The campaign to
			 reinstitute a permanent system of withholding overcame public hostility with
			 the passage of the Withholding Tax Act of 1943 which incorporated suggestions
			 proffered by Beardsley Ruml to eliminate individuals’ 1942 tax liabilities by
			 counting amounts paid or withheld in 1943 as tax payments for that year.
			(8)Since that time,
			 Congress has stubbornly refused to repeal the Federal withholding mandate
			 contained in the Withholding Tax Act.
			(9)In fiscal year 2009, the Internal Revenue
			 Service refunded overpayments amounting to over $332,875,709,000 more than
			 actual individual income tax liabilities, effectively denying interest payments
			 otherwise owed to taxpayers and amounting to a hidden tax.
			(10)These
			 overpayments are returned annually in the form of tax refunds to taxpayers who
			 often confuse the payments as a reward.
			(11)According to the Tax Foundation,
			 nearly one-third of the 143 million federal income tax returns filed in
			 2007 resulted in no tax payment, meaning that the tax filers got
			 back every dollar that had been withheld from their paychecks, and often more.
			 Roughly 46.6 million tax returns, or 32.6 percent, are filed by such
			 nonpayers, people whose exemptions, deductions and credits wiped
			 out any federal income tax due..
			(12)The absence of
			 the Federal withholding mandate leaves employers and employees free to
			 negotiate alternative, private means of collecting and paying Federal income
			 taxes, thereby allowing individuals to voluntarily earn interest on their
			 withhholdings.
			(13)The Federal
			 withholding mandate allows the Federal Government to disguise tax increases and
			 hampers Federal accountability and transparency by requiring the assistance of
			 an intermediary tax collector.
			(14)Complying with
			 the Federal withholding mandate imposes costly burdens and legal liabilities on
			 employers forced to act as de facto IRS agents, without compensation for lost
			 time and resources.
			(15)Referring to the
			 Federal withholding mandate in his work Public Finance in Democratic Process:
			 Fiscal Institutions and Individual Choice, 1986 Nobel Prize winning economist
			 James Buchanan stated that The individual who does not have possession
			 of income before paying it out cannot  sense the real cost of
			 public services in a manner comparable to that experienced in a genuine act of
			 outpayment..
			(16)In CATO Institute
			 study, Charlotte Twight has noted that [W]ithholding is the paramount
			 administrative mechanism enabling the Federal Government to collect, without
			 significant protest, sufficient private resources to fund a vastly expanded
			 welfare state..
			(17)The Federal tax
			 withholding mandate was listed by Human Events in 2005 as the fourth
			 Most Harmful Government Program and seventh Worst Tax
			 Law in 2006.
			(18)The National
			 Taxpayers Union notes that the incremental nature of withholding masks the true
			 cost of Federal income taxes, which would be much more apparent if individuals
			 had to write monthly, quarterly, or annual checks to the Federal
			 Government.
			3.PurposeThe purposes of this Act are—
			(1)to increase
			 transparency and accountability in the Federal tax system by providing the
			 public with a more accurate account of—
				(A)the annual tax
			 burden; and
				(B)the Federal budget
			 deficit;
				(2)to decrease the overall tax burden and
			 increase the personal wealth of taxpayers by allowing for the personal
			 collection of interest during the fiscal year on overpayments that are
			 otherwise used by the Federal Government to partly avoid interest
			 payments;
			(3)to decrease the
			 burden on employers by freeing them from the task of collecting income tax
			 withholding from their employees; and
			(4)to end the
			 deceptive practice of masking higher tax rates from taxpayers.
			4.Repeal of Federal
			 income and Social Security tax withholding mandate
			(a)In
			 generalThe following provisions of the Internal Revenue Code of
			 1986 are hereby repealed:
				(1)Section 3102
			 (relating to deduction of social security tax from wages).
				(2)Section 3202
			 (relating to deduction of railroad retirement tax from compensation).
				(3)Chapter 24
			 (relating to income tax withholding).
				(b)Requirement of
			 estimated tax payments for employee social security taxesSubsection (f) of section 6654 of such Code
			 is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and (5),
			 respectively, and by inserting after paragraph (2) the following new
			 paragraph:
				
					(3)the taxes imposed
				by section 3101(a) and 3201(a),
				plus
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid on or after the first January 1 occurring after 1 year after the date of
			 the enactment of this Act.
			5.Continued
			 voluntary tax withholding
			(a)Authority of the
			 IRSNothing in this Act may
			 be construed to limit the authority of the Internal Revenue Service to accept
			 voluntary tax payments from employers electing to continue collecting Federal
			 income taxes from employees.
			(b)Voluntary
			 employer participationNothing in this Act shall be construed to
			 prevent voluntary employer sponsored withholding of Federal income taxes on
			 behalf of employees.
			(c)Voluntary
			 employee participationNothing in this Act shall be
			 construed—
				(1)to require any
			 employee to participate in an employer Federal income tax withholding system,
			 or
				(2)to prevent any
			 election of an employee to opt in to an employer Federal income tax withholding
			 system, with all terms and conditions for participation being negotiable
			 between the employee and employer.
				
